OPINION BY
LALLY-GREEN, J.:
¶ 1 Appellants, Salgals, Inc., individually and d/b/a American Taxi, and American Taxi, appeal from the trial court’s order entered on April 23, 2007, denying their petition to open default judgment. We vacate the trial court’s order and remand this case to the trial court for further proceedings.
¶2 The facts and relevant procedural history may be summarized as follows. On December 1, 2006, Appellee Colin Boa-tin (“Boatin”) filed a complaint against Lauren Miller (“Miller”) and Appellants. In his complaint, Boatin alleged that on January 14, 2005, he was a passenger in a taxi cab owned and operated by Appellants, and sustained compensable injuries when the cab collided with a vehicle driven by Miller. Boatin further alleged that the accident was caused by Miller’s and/or Appellants’ negligent driving.
¶ 3 Appellants did not answer or otherwise respond to Boatin’s complaint. On February 12, 2007, Boatin sent Appellants a notice of intention to take a default judgment. On March 6, 2007, Boatin filed a praecipe to enter judgment as to liability against Appellants. On that same day, judgment was entered against Appellants in an unstated amount.
¶ 4 On March 14, 2007, Appellants filed a petition to open judgment by default (“Pe*426tition”). Appellants alleged that the Petition was timely filed, in that it requested relief from a judgment just entered on March 6, 2007. In addition, Appellants alleged that they had a meritorious defense to Boatin’s claim. Appellants averred that the accident was caused solely by Miller’s negligence when she changed lanes and drove her vehicle into the taxi cab’s path of travel. Appellants further alleged that their failure to respond to Boatin’s complaint was excusable. Appellants averred that they retained counsel on a conditional basis on March 5, 2007, to determine whether they had insurance coverage for the accident, and that despite their counsel’s efforts, he was unable to prevent the default judgment from being entered.
¶5 On March 15, 2007, the trial court issued an order, stating that the court was not going to entertain Appellants’ Petition because it did not comply with Local Rule 205.2(a)(3). Local Rule 205.2(a)(3) required that a proposed order with a distribution legend accompany the Petition.
¶ 6 On March 20, 2007, Appellants filed a second petition to open the default judgment. Appellant’s second petition complied with Local Rule 205.2(a)(3), and set forth the same allegations included in the Petition filed on March 14, 2007.
¶ 7 On April 23, 2007, the trial court denied Appellants’ request that the default judgment entered against them be opened. First, the trial court considered whether Appellants were entitled to relief from the judgment under Pa.R.C.P. 237.3(b) based on their March 14, 2007 Petition.1 The trial court concluded that Rule 237.3(b) was unavailable to Appellants since their March 14, 2007 Petition was not entertained.
¶ 8 Next, the trial court considered whether Appellants’ second petition filed on March 20, 2007, met the three-prong, common law test that applies in such matters. That is, the trial court assessed whether the second petition was promptly filed, stated a meritorious defense to the underlying claim, and offered a legitimate excuse for the delay that led to the default. See Aquilino v. Philadelphia Catholic Archdiocese, 884 A.2d 1269, 1283 (Pa.Super.2005). The trial court concluded that although Appellants’ second petition was promptly filed and stated a meritorious defense to Boatin’s cause of action, it did not set forth a legitimate excuse for Appellants’ failure to respond to Boatin’s complaint. Accordingly, in an opinion and order dated April 23, 2007, the trial court denied Appellants’ second petition to open judgment by default. This timely appeal followed.2
¶ 9 Appellants raise the following issue:
1. Whether the trial court erred and abused its discretion by denying [Appellants’] petition to open judg*427ment by default when [Appellants] filed [the] petition in a timely manner, provided a reasonable explanation for [their] failure to respond and had established a meritorious defense to [Boatin’s] complaint?
Appellants’ Brief at 6.
¶ 10 Generally, a petition to open a default judgment is addressed to the equitable powers of the court and is a matter of judicial discretion. Aquilino, 884 A.2d at 1283. “A lower court’s ruling refusing to open a default judgment will not be reversed unless there has been an error of law or a clear, manifest abuse of discretion.” Schultz v. Erie Insurance Exchange, 505 Pa. 90, 477 A.2d 471, 472 (1984) (citation omitted). Moreover, the interpretation and application of a Pennsylvania Rule of Civil Procedure presents a question of law. Touloumes v. E.S.C. Inc., 587 Pa. 287, 899 A.2d 343, 346 n. 4 (2006). Accordingly, our standard of review is de novo, and our scope of review is plenary. Id.
¶ 11 When construing a rule, we remain mindful that the object of all rule interpretation and construction is to ascertain and effectuate the Supreme Court’s intention. Pa.R.C.P. 127(a). When the words of a rule are clear and unambiguous, the words cannot be disregarded under the pretext of pursuing the rule’s spirit. Pa.R.C.P. 127(b). Every rule must be construed, if possible, to give effect to all its provisions. Id. In addition, a note to a rule or an explanatory comment is not a part of the rule, but may be used in construing the rule. Pa.R.C.P. 129(e).
¶ 12 Recently, in Attix v. Lehman, 925 A.2d 864 (Pa.Super.2007), we interpreted Rule 237.3(b) based on these principles of rule construction. We concluded that a petitioner does not need to satisfy the common law requirement that he provide a reasonable excuse for the failure that led to the judgment by default, if his petition to open is filed within 10 days of the judgment and states a meritorious defense. Id. at 866. In doing so, we recognized that Rule 237.3(b) presupposes that a petition filed within ten days of the default judgment is promptly filed and sets forth a reasonable explanation or legitimate excuse for the inactivity or delay resulting in the entry of the judgment. Id. Thus, we held that under Rule 237.3(b), a trial court must open a default judgment, if the petitioner files a petition to open within ten days of its entry and states a meritorious defense. Id. at 867.
¶ 13 Appellants presently take issue with the trial court’s decision not to grant them relief under Rule 237.3(b).3 Appellants assert that the trial court erred because their Petition met the Rule’s two requirements — it was filed on March 14, 2007, within ten days of the entry of the default judgment on March 6, 2007, and set forth a meritorious defense. As for the trial court’s refusal to entertain the Petition for failure to follow a local rule, Appellants argue that even though the Petition did not satisfy Local Rule 205.2(a)(3), the Petition was in compliance with the Pennsylvania Rules of Civil Procedure. Thus, the Petition was filed on March 14, 2007, and should have been considered by the trial court, for purposes of relieving them of the default judgment.
*428¶ 14 Appellants’ argument reflects the language of Pa.R.C.P. 205.2. Rule 205.2 provides that “[n]o pleading or other legal paper that complies with the Pennsylvania Rules of Civil Procedure shall be refused for filing by the prothonotary based on a requirement of a local rule of civil procedure or judicial administration, including local Rules 205.2(a) and 205.2(b).” Pa. R.C.P. 205.2.4 The wording of Rule 205.2 reveals that pleadings or other papers that satisfy statewide filing rules must be accepted for filing, even if they do not meet local filing requirements.5
¶ 15 The certified record reflects that the Office of the Prothonotary of Dauphin County, Pennsylvania, received and accepted Appellants’ Petition for filing on March 14, 2007.6 The next day on March 15, 2007, the trial court, by order, effectively voided the filing of the Petition by the Prothonotary because the Petition was non-compliant under Local Rule 205.2(a)(3). Since the Prothonotary could not refuse for filing the Appellants’ petition, the trial court could not do by order what, the Rules forbid the Prothonotary to do. Thus, since the Petition apparently complies with the Pennsylvania Rules of Civil Procedure and since the Prothonota-ry properly filed the Petition, under Rule 205.2, the trial court could not refuse to treat the Petition as filed on the grounds that the Petition did not comply with a local rule. Accordingly, we conclude that the March 15, 2007 order of the highly regarded trial court was erroneous.
¶ 16 Boatin asserts that there are alternative grounds that support a denial of Appellants’ March 14, 2007 Petition. Boatin argues that the Petition was deficient because it did not include a verified copy of the answer that Appellants sought leave to file under Pa.R.C.P. 237.3(a), or a verification by Appellants under Pa.R.C.P. 206.3.7 This Court has rejected these *429omissions as a basis to deny relief under Rule 237.3(b).
¶ 17 In Stauffer v. Hevener, 881 A.2d 868 (Pa.Super.2005), the defendants filed a petition to open/strike a default judgment, which included only the first page of the answer they had filed on the day that the judgment was taken against them. The trial court denied the petition. On appeal, we reversed and ordered the judgment opened under Rule 237.3(b), concluding that the petition was filed within ten days of the entry of judgment and set forth a meritorious defense. In doing so, we did not penalize the defendants for failing to attach their answer to the petition. We reiterated the conclusion we reached in Himmelreich v. Hostetter Farm Supply, 703 A.2d 478 (Pa.Super.1997), that “looking exclusively at the answer attached to a petition to open a default judgment when deciding if there is a meritorious defense would be an ‘overly strict interpretation of Rule 237.3.’ ” Stauffer, 881 A.2d at 871, quoting Himmelreich, 703 A.2d at 479. Therefore, Appellants’ failure to attach an answer to the Petition will be excused.
¶ 18 In Penn-Delco School District v. Bell-Atlantic-Pa. Inc., 745 A.2d 14 (Pa.Super.1999), appeal denied, 568 Pa. 665, 795 A.2d 978 (Pa.2000), the trial court denied the appellant relief under Rule 237.3(b) because it did not verify its petition to open a default judgment. On appeal, we reversed and ordered that the judgment be opened. We concluded that verification under Rule 206.3 was not needed for allegations of fact that appeared in the record or for conclusions of law. Id. at 18. We also concluded that any unverified allegations of fact that were set forth in the petition did not amount to a material defect. Id. Accordingly, we reviewed the petition and the attached answer and concluded that a meritorious defense was stated in the petition. Id. at 19. The instant record reveals that the allegations that form the basis of the meritorious defense stated in Appellants’ Petition are either allegations of fact in Boatin’s complaint against Miller or in Miller’s answer, or are conclusions of law. Hence, as Penn-Delco School District teaches, these allegations did not require a Rule 206.3 verification.
¶ 19 It now remains for us to test Appellant’s Petition against Rule 237.3(b)’s two requirements. The default judgment was entered against Appellants on March 6, 2007. Appellants filed their Petition on March 14, 2007, eight days later. Thus, the Petition was filed within the Rule’s ten-day period. The Petition alleged that it was Miller’s negligence in changing lanes and entering the taxi cab’s path of travel that solely caused the accident that led to Boatin’s injuries. We have stated that in order to state a meritorious defense, a petitioner need only allege a defense that entitles him to a judgment in his favor, if proven at trial. Reid v. Boohar, 856 A.2d 156, 162 (Pa.Super.2004). Moreover, we have held that the allegation that someone else caused the accident in question constitutes a meritorious defense. Id. Thus, with its allegations about Miller, the Petition set forth a meritorious defense. Accordingly, we conclude that Appellants’ Petition satisfies Rule 237.3(b), and that Appellants are entitled to relief from the default judgment thereunder.
¶ 20 For these reasons, we hold that the trial court’s March 15, 2007 order refusing to entertain the Petition was erroneous, *430and that the trial court’s refusal to grant the Petition and open the default judgment entered against Appellant under Rule 237.3(b) constituted an error of law. Thus, we vacate the trial court’s March 15, 2007 order, and vacate the trial court’s April 23, 2007 order denying the second petition to open default judgment. We remand this case to the trial court, directing it to grant the Petition filed on March 14, 2007, and open the default judgment entered against Appellants.
¶ 21 Order vacated. Remanded for further proceedings. Jurisdiction relinquished.
¶ 22 Judge STEVENS files a Dissenting Opinion.

. Rule 237.3(b) states that “if the petition is filed within ten days after the entry of the judgment on the docket, the court shall open the judgment if the proposed complaint or answer states a meritorious cause of action or defense.” Pa.R.C.P. 237.3(b).


. As noted, the default judgment entered against Appellants on March 6, 2007, was as to liability only, and to date, there has been no assessment of damages. This Court has held that a party may petition to open a default judgment prior to the assessment of damages and that an appeal from an order denying such a petition is appealable under Pa.R.A.P. 311(a)(1). See Mother's Restaurant, Inc. v. Krystkiewicz, 861 A.2d 327 (Pa.Super.2004) (en banc).
On May 25, 2007, the trial court ordered Appellants to file a Pa.R.A.P. 1925(b) statement within 14 days. Appellants filed a Rule 1925(b) statement on June 6, 2007. On June 12, 2007, the trial court filed a Pa.R.A.P. 1925(a) opinion, incorporating its opinion of April 23, 2007.


. Appellants’ brief is lacking on this issue. Although Appellants’ argument is not fully developed, we can readily understand their position and are able to engage in meaningful review. Therefore, we reach the merits of Appellants’ claim. See Cresswell v. End, 831 A.2d 673, 675 n. 1 (Pa.Super.2003) (overlooking numerous briefing errors because the gravamen of the appellants’ rather straightforward arguments could be discerned from other portions of their brief).


. Rule 239 authorizes the courts of common pleas to adopt local rules to govern practice and procedure. Pa.R.C.P. 239(a). Rule 239.1 instructs that any physical characteristics imposed upon pleadings and other legal papers are to be listed in a rule numbered Local Rule 205.2(a), and that any local cover sheet requirement is to be set forth in a rule numbered Local Rule 205.2(b). Pa.R.C.P. 239.1(a), (b).


. In this regard, the Explanatory Comments that follow Rule 205.2 are instructive. They state:
A number of courts of common pleas have recently promulgated local rules which purport to facilitate judicial administration but which function to impair the statewide practice of law by imposing prerequisites to the filing of legal papers with the prothono-tary. These requirements include appending a cover sheet to a complaint and the filing of a separate written entry of appearance.
While a local court "should be free to require additional information to aid in the orderly administration of justice, an out-of-county attorney or litigant should not be penalized with a missed filing date because of the failure to supply the required information. Therefore, new Rule 205.2 requires the prothonotary to accept for filing all pleadings and other legal papers which comply with the statewide rules of civil procedure. Once the paper has been filed, the local court may require compliance with .other local provisions. The new rule attempts to strike a balance between local court administration and the requirements of a unified judicial system.
Pa.R.C.P. 205.2, Explanatory Comment— 1985.


. No party in this case contends that the Office of the Prothonotary failed to.fulfill its duties in receiving and filing the Petition or that the Petition violated a statewide filing Rule. See McKeown v. Bailey, 731 A.2d 628, 631 (Pa.Super.1999) ("A Prothonotary may have the power, and even the duly, to inspect documents tendered for filing and to reject them if they are not on their face in the proper form....”).


. Rule 237.3(a) provides that ‘‘[a] petition for relief from a judgment of non pros or of default entered pursuant to Rule 237.1 shall *429have attached thereto a verified copy of the complaint or answer which the petitioner seeks leave to file.” Pa.R.C.P. 237.3(a). Rule 206.3 provides that "[a] petition or an answer containing an allegation of fact which does not appear of record shall be verified.” Pa. R.C.P. 206.3.